           Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             4/7/2021
                                                                       :
CREDIT SUISSE AG and LARA WARNER,                                      :
                                                                       :
                                    Petitioners,                       :
                                                                       :    21-cv-951 (LJL)
                  -v-                                                  :
                                                                       :   OPINION & ORDER
COLLEEN A. GRAHAM,                                                     :
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Petitioners Credit Suisse AG (“CS”) and Lara Warner (“Warner”) petition for an order

enjoining an arbitration. Respondent Colleen A. Graham (“Respondent” or “Graham”)

cross-moves for an order compelling arbitration. For the following reasons, Petitioners’

application is denied and Respondent’s motion is granted.

                                               BACKGROUND

        A.       Signac

        This action grows out of a failed joint venture. Graham is the former Chief Supervisory

Officer and a member of the Board of Managers of Signac LLC (“Signac” or the “Company”),

an unsuccessful 50-50 joint venture formed between Credit Suisse First Boston Next Fund, Inc.

(“CSFB”) and Palantir Technologies Inc. (“Palantir”). Dkt. No. 1 ¶ 2 (the “Petition” or “Pet.”).

CS is the parent corporation of CSFB. Id. ¶ 7. Signac was formed to develop and market an

“Enhanced Trading Oversight” solution (“ETOS”)—a technology and services platform that

would allow banks to more effectively monitor and combat inappropriate trading. Id. ¶ 13. It

was governed by the Second Amended and Restated Limited Liability Company Agreement,




                                                         1
         Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 2 of 20




effective as of February 29, 2016 (the “LLC Agreement”). Id. Pursuant to the LLC Agreement,

Signac was overseen by a four-member Board of Managers. Id. ¶ 14. In addition to Graham, the

Board of Managers included Warner, who was CSFB’s representative on the Board of Managers

of Signac. Id. The Board also included Sean Hunter, Signac’s Chief Information Officer, and

Matt Long, a representative of Palantir. Id. Graham and Hunter received ownership interests in

Signac. Id. ¶ 15.

       Signac’s first and only client was CS. Id. ¶ 16. Signac and CS signed a Master Services

Agreement (“MSA”) pursuant to which Signac granted CS a permanent license to any trader

surveillance technology created by Signac. Id. Sometime prior to June 2017, CS exercised its

contractual and unilateral rights to terminate the MSA. Id. ¶ 17. In the wake of that decision, in

June 2017, Signac’s Board of Managers approved Signac’s dissolution. Id. ¶ 18. Graham voted

against the dissolution. Id. All other managers voted in favor of it. Id.

       Two arbitration proceedings arising out of these events are at issue in this case.

       B.      JAMS I

       On or about October 25, 2017, Graham filed an arbitration claim in JAMS on behalf of

herself and Signac against CSFB and Palantir, as well as against Signac as nominal defendant.

Id. ¶ 19. Graham subsequently amended her claim on or about November 20, 2017. Id.

       The claims were filed pursuant to Section 14.7(b) of the LLC Agreement, which provides

that any dispute that “arises from or relates to this Agreement or the breach thereof” shall be

resolved through an arbitration administered by JAMS in accordance with its then-in-effect

Comprehensive Arbitration Rules and Procedures. Dkt. No. 20-2 at 4.

       Graham challenged the dissolution of the Company, alleging that CSFB and Palantir

breached the LLC Agreement by improperly and inappropriately dissolving Signac, failing to




                                                 2
          Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 3 of 20




maximize its value to all of its members, violating certain restrictive covenants found within the

LLC Agreement and failing to act in good faith. Dkt. No. 20-2. She also alleged that CSFB had

breached the restrictive covenants in the LLC Agreement and had been unjustly enriched by the

wrongful appropriation of certain Signac intellectual property. Id. One of the restrictive

covenants stated that “the Class A/B Members (and former Class A/B Members) [i.e., CSFB and

Palantir] shall not, and shall cause their respective controlled Affiliates not to, without the prior

written consent of the Company, directly or indirectly, (1) engage in a business that provides

Enhanced Trading Oversight Solutions [“ETOS”] other than through the Company Parties.”

Dkt. No. 20-2 at 20. Graham sought an injunction against CSFB and Palantir selling ETOS to

third parties and also claimed that CSFB had used ETOS for a time for internal purposes in

violation of the restrictive covenant and, in the case of CS, without paying a fee. Dkt. No. 20-2

at 19-20. The particular tool Graham alleged CS used was a trader surveillance tool called BRM.

Pet. ¶ 35. Graham did not name CS or Warner as respondents or seek relief as against them. Id.

       The parties conducted a six-day hearing in JAMS I beginning on March 5, 2015 before

Michael D. Young (“Arbitrator Young”). Id. ¶ 22. On June 8, 2018, the arbitrator issued an

award in JAMS I, denying and dismissing with prejudice all of the claims made by Graham both

on behalf of herself and on behalf of Signac and resolving all of the claims in the arbitration. Id.

¶ 24. In the course of his decision, Arbitrator Young made clear that he was not adjudicating any

claim against Warner for breach of fiduciary duty. Dkt. No. 20-2 at 12 n.12. In the course of

his ruling that the decision to dissolve Signac was not wrongful, Arbitrator Young stated: “the

decision to dissolve Signac was based on a perceived lack of performance and other legitimate

business considerations rather than on some bad faith reason such as wanting to appropriate the

product” and that “appropriation of the product does not appear to have occurred.” Id. at 17.




                                                  3
          Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 4 of 20




With respect to the claim that CS had continued to use ETOS in violation of the MSA, Arbitrator

Young stated that CS “is not a party before me and therefore it is not clear that I have the

authority to adjudicate a claim against it.” Id. at 21. Arbitrator Young stated that CS had

continued to use the ETOS after its termination of the MSA improperly and without paying fees.

However, there was no basis for him to award damages against CSFB for CS’s breach of the

MSA. He concluded with the observation that CS was no longer using ETOS and therefore there

was no basis to award injunctive relief against CSFB “based on CS[’]s past use of [ETOS].” Id.

at 23.

         CSFB did not bring an action to confirm the arbitration award. Instead, on March 8,

2019, Graham filed a petition to vacate the award in New York state court pursuant to N.Y.

CPLR § 7511(b)(1)(i), seeking to vacate the award on grounds of fraud or misconduct. Pet. ¶ 29.

On June 6, 2019, the state court held a hearing on Graham’s petition to vacate. Id. ¶ 32. At the

hearing, the state court found that Graham had not put forth evidence that suggested any

inconsistency with any prior testimony. Id. On June 21, 2019, the state court entered an order

denying Graham’s petition to vacate and confirming the JAMS I award. Id. ¶ 33. Graham filed

a notice of appeal on July 9, 2019, appealing the state court’s denial of her petition to vacate.

However, Graham chose not to perfect the appeal and it was dismissed by operation of 22 N.Y.

CRR § 1250.10(a). Id.

         C.     JAMS II

         On December 22, 2020, Graham filed a second arbitration in front of JAMS (“JAMS II”).

Id. ¶ 34; Dkt. No. 20-3. JAMS II was brought against CS and Warner, and against Signac as a

derivative claimant and, in its capacity as an alter ego of CS, as a respondent. She invoked

Section 20.2(b) of the MSA. Dkt. No. 20-3 at 4. That section provides: “If a dispute arises from




                                                  4
          Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 5 of 20




or relates to this Agreement or the breach thereof, . . . the dispute shall be settled by arbitration

administered by Judicial Arbitration and Mediation Services, Inc. (‘JAMS’) in accordance with

its then-in-effect Comprehensive Action Rules.” Id.

        Graham bases her claim in JAMS II on the Arbitrator’s finding in JAMS I that CS had

used ETOS wrongfully and on documents that she claims shows that the wrongful use was not

only “for a limited time” as Arbitrator Young had concluded. Dkt. No. 20-4. Graham alleges

that CS breached the MSA, Dkt. No. 20-4 at 17, and that Warner breached her fiduciary duties as

a member of Signac, id. at 18. Graham further alleges that Trader Holistic Surveillance

(“THS”), a surveillance tool used internally by CS, was in fact Signac’s BRM tool, used under a

different name. Pet. ¶ 30. She claims that CS breached the MSA by failing to pay required

license fees and to act in good faith, including by attempting to conceal its continued use of THS,

misappropriating THS, and using, modifying, and developing the same without a license or

authorization. Graham also asserts claims against CS for unjust enrichment, conversion, breach

of the duty of good faith and fair dealing under the MSA, and aiding and abetting Warner’s

breach of fiduciary duty. The sixth claim seeks an accounting and the seventh claim seeks a

declaratory judgment.

        The single claim against Warner alleges that she breached her fiduciary duties as a

manager of Signac by, among other things, aiding and abetting CS’s misappropriation or

exploitation of THS, depriving Graham and other Class C members of Signac of the fair value of

their equity, and failing to maximize the value of Signac. Dkt. No. 19 at 11.

        In the JAMS II arbitration, Graham claims that documents produced in a Sarbanes-Oxley

(“SOX”) investigation instigated by her after the conclusion of the JAMS I arbitration show that

testimony given at the JAMS I proceeding by Warner, as CS’s Chief Compliance and Regulatory




                                                   5
          Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 6 of 20




Affairs Officer (“CCRO”) and by CS’s Global Head Core Compliance, was false and

misleading. Id. at 12.1 Graham also claims that Warner breached her fiduciary duties to Signac

by facilitating and then concealing CS’s use of the technology in violation of its agreements with

Signac, that THS was rolled out globally in May 2017, and that CS continued to use and develop

THS after its release. Id. at 11.

                                      PROCEDURAL HISTORY

        On January 11, 2021, Petitioners filed in state court a petition to permanently stay the

JAMS II arbitration as an impermissible collateral attack on the JAMS I award in violation of

Section 10 of the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq. On January 14, 2021,

Graham filed a notice removing the state court action to this court. No. 21-cv-363, Dkt. No. 1

(S.D.N.Y. Jan. 14, 2021).

        Recognizing that the court did not have removal jurisdiction, but did have original

diversity jurisdiction under 28 U.S.C. § 1332, and with both sides deciding that they wanted this

Court to decide the issues presented, on or about February 3, 2021, Petitioners timely filed this

petition to enjoin arbitration.

                                          DISCUSSION

        A.      Respondent’s Motion to Compel

        The Court addresses first the question whether the second arbitration falls within the

scope of an enforceable arbitration agreement. In the absence of such an enforceable arbitration




1
  In November 2017, while JAMS I was pending, Graham filed a Sarbanes-Oxley whistleblower
complaint with the Occupational Safety and Health Administration (“OSHA”) against CSFB,
Palantir and Signac, making allegations similar to those presented in the arbitrations. The OSHA
investigator dismissed Graham’s SOX claims on April 23, 2019, but Graham’s appeal of those
findings is pending before the Office of Administrative Law Judges (2019-SOX-00040). Dkt.
No. 19 at 13 n.4; see also Dkt No. 1. ¶¶ 26-28.


                                                 6
          Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 7 of 20




agreement governing the second arbitration, Respondent would not need to participate in the

second arbitration and its application for a stay of the arbitration would be moot.

       The “FAA compels judicial enforcement of . . . written arbitration agreements.” Circuit

City Stores, Inc. v. Adams, 532 U.S. 105, 111 (2001). Under the FAA, a “written provision in

any . . . contract . . . evidencing a transaction involving commerce to settle by arbitration a

controversy thereafter arising out of such contract . . . shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. “Section 2 embodies [a] national policy favoring arbitration.” Buckeye

Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006). “By its terms the [FAA] leaves no

place for the exercise of discretion by a district court, but instead mandates that district courts

shall direct the parties to proceed to arbitration on issues as to which an arbitration agreement

has been signed.” Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218 (1985).

       In deciding a motion to compel arbitration, courts apply a standard “similar to that

applicable for a motion for summary judgment.” Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d

Cir. 2017). “Where the undisputed facts in the record require the matter of arbitrability to be

decided against one side or the other as a matter of law, [courts] may rule on the basis of that

legal issue and avoid the need for further court proceedings.” Id. The first step of a court’s

inquiry is “to ascertain whether the parties entered into an agreement to arbitrate.” Monisoff v.

Am. Eagle Invs., Inc., 927 F. Supp. 137, 137-38 (S.D.N.Y. June 10, 1996); see also First Options

of Chi. Inc. v. Kaplan, 514 U.S. 938, 944 (1995) (“[C]ourts generally . . . should apply ordinary

state-law principles that govern the formation of contracts.”).

       There is no dispute here that the arbitration clause was valid and enforceable. The MSA

contains an arbitration agreement which provides that all disputes arising out of the Agreement




                                                   7
          Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 8 of 20




will be submitted to arbitration. Dkt. No. 13-1 § 20.2(b). Respondent agrees that “this is not a

dispute over arbitrability, or where the merits of JAMS II should be heard.” Dkt. No. 26 at 8; see

also id. at 6 (“Petitioners . . . are not arguing that the parties do not have an arbitration agreement

or that they have not agreed to arbitrate the disputes raised in JAMS II.”). Further, the JAMS

Comprehensive Arbitration Rules, which are adopted by the MSA, state that arbitrability

disputes are to be submitted to and ruled on by the arbitrator. Dkt. No. 13 at 9-10 (quoting

JAMS Comprehensive Arbitration Rule 11(b)) (“Jurisdictional and arbitrability disputes,

including disputes over the formation, existence, validity, interpretation or scope of the

agreement under which Arbitration is sought, and who are proper Parties to the Arbitration, shall

be submitted to and ruled on by the Arbitrator. The Arbitrator has the authority to determine

jurisdiction and arbitrability issues as a preliminary matter.”). Thus, the motion to compel

should be granted, unless Petitioners’ motion to stay is also granted.

       B.       Petitioners’ Motion to Stay

       The second question is whether Petitioners’ application for a stay should be granted.

Petitioners argue that the issues raised in JAMS II have already been arbitrated and resolved in

JAMS I, and that, accordingly, JAMS II is an impermissible collateral attack on JAMS I. Dkt.

No. 26 at 6.2

       Petitioners point to a number of cases in which courts have held that a second arbitration

cannot collaterally attack the final determination in the first arbitration, and argue that the




2
  Petitioners do not identify the specific jurisdictional hook giving the Court authority to stay an
arbitration, but the courts have found such authority may exist under the All Writs Act. See In re
Am. Express Fin. Advisors Sec. Litig., 672 F.3d 113, 141 n.20 (2d Cir. 2011) (leaving open the
question whether the All Writs Act might give a district court “the authority to enjoin arbitration
to prevent re-litigation.”) (quoting Kelly v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 985 F.2d
1067, 1069 (11th Cir. 1993)).


                                                   8
          Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 9 of 20




collateral attack doctrine “is not a question or arbitrability, but is a legal question to be

determined by the court.” Oppenheimer & Co v. Pitch, 15 N.Y.S.3d 307, 308 (1st Dep’t 2015).

This line of cases begins with the Sixth Circuit’s opinion in Decker v. Merrill Lynch, Pierce,

Fenner & Smith, Inc., 205 F.3d 906 (6th Cir. 2000). In Decker, an investor who had won an

award in an arbitration proceeding relating to a securities case brought a suit against the same

investment firm, making tort and contract claims based on allegations that the firm had interfered

with the arbitrators during the arbitration. The district court confirmed the arbitration award and

the investor, while her appeal of the district court’s decision was still pending, filed a second

claim for arbitration. The district court granted the investment firm’s motion to enforce the

judgment by enjoining the investor from proceeding with the second arbitration. The investor

appealed, and the Sixth Circuit consolidated the two appeals.

        The Sixth Circuit first addressed the investor’s appeal from the dismissal of her state law

contract and tort claims. The court observed that a state law case “seeking damages for an

alleged wrongdoing that compromised an arbitration award and caused the party injury, . . . is no

more, in substance, than an impermissible collateral attack on the award itself.” Id. at 910

(quoting Corey v. N.Y. Stock Exchange, 691 F.2d 1205, 1211-12 (6th Cir. 1982)). The prejudice

to plaintiff stemmed not from Merrill Lynch’s interference with the arbitration “but instead

resulted from the impact of this action on the arbitration award.” Id. The court accordingly

reasoned that the state law claims were attacks upon the arbitration award itself, and that such

claims could not be brought in court under state law because “the FAA is the exclusive means of

challenging an arbitration award.” Decker, 205 F.3d at 910. Because the investor’s “ultimate

objective . . . [was] to rectify the alleged harm she suffered by receiving a smaller arbitration

award than she would have, . . . [she] should have filed a motion to vacate the arbitration award




                                                   9
         Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 10 of 20




under the FAA.” Id.

       The court then turned to the defendant’s motion for an injunction barring the plaintiff’s

second arbitration claim. Id. at 911. The court noted that the issue whether a party could pursue

allegedly independent claims through a second arbitration proceeding was “one of first

impression in this circuit[,]” and that it had not “found much law addressing this issue in other

federal courts.” Id. Nonetheless, the court held that the injunction of the second arbitration was

warranted:

       We believe that it is logical to extend our holding in Corey to Decker’s claims
       presented in a second arbitration. The FAA provides the exclusive remedy for
       challenging acts that taint an arbitration award whether a party attempts to attack
       the award through judicial proceedings or through a separate second arbitration. It
       would be a violation of the FAA to allow Decker to arbitrate the very same claims
       that we have determined constitute an impermissible collateral attack when
       previously presented for adjudication by a court. Decker may not bypass the
       exclusive and comprehensive nature of the FAA by attempting to arbitrate her
       claims in a separate second arbitration proceeding.

Id. It did not cite any law in support of that conclusion.

       A few courts have since adopted the Decker holding, albeit not without dissent. In Gulf

LNG Energy, LLC v. Eni USA Gas Marketing LLC, 242 A.3d 575 (Del. 2020), the Delaware

Supreme Court held that “[s]ettled federal and state precedent recognizes [that arbitral] follow on

proceedings [are] improper end runs around the FAA’s exclusive review process. In the words

of those cases, they are improper collateral attacks on the earlier final award.” 242 A.3d at 584.

The court relied on Decker and the handful of other cases discussed herein. The court also relied

on language in the arbitration agreement that “‘[t]he award of the arbitral tribunal shall be final

and binding’ and they ‘waive[d] any right to appeal from or challenge an arbitral decision or

award . . . except with respect to the limited grounds for modification or non-enforcement

provided by an applicable arbitration statute or treaty.’” Id. at 587. Thus, the court concluded




                                                 10
           Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 11 of 20




“[a]fter the parties completed an arbitration, they channeled all challenges to an arbitration award

to the courts through the FAA review process” and that the follow-on arbitration

“circumvent[ed] the contractually-agreed FAA review procedure.” Id. Justice Vaughn

dissented, concluding that, under the broad arbitration agreement at issue, the question of the

claim preclusive effect of the first arbitration should be remitted to the arbitrators to decide. Id.

at 592.

          In Oppenheimer, the Appellate Division for the First Department reversed the trial

court’s order granting a motion to compel an arbitration involving a party’s alleged failure to

disclose to its adversary certain documents during a prior arbitration, ruling that “the question

whether a second arbitration was an impermissible collateral attack was a legal question to be

resolved by the court” and that therefore the court should determine whether the second

arbitration was “an unlawful collateral attack on the first arbitration proceeding” before granting

a motion to compel. Oppenheimer, 15 N.Y.S.3d at 308-09.

          In Arrowood Indemnity Co. v. Equitas Insurance Ltd., 2015 WL 4597543 (S.D.N.Y. July

30, 2015), a court in this District rejected an attempt by the losing party in the first arbitration to

use the language of the confirmed arbitration award effectively to launch a second arbitration to

unwind the effects of its loss. The court agreed with the Sixth Circuit that “arbitral mulligans are

forbidden by the FAA,” because the FAA contains the exclusive remedy for challenging an

arbitral award. 2015 WL 4597543, at *5; see also Prudential Sec. Inc. v. Hornsby, 865 F. Supp.

447, 451 (N.D. Ill. 1994) (“Because the policies behind section 10 would be eviscerated if it

were only an optional way to modify an arbitration award, an attempt to modify an award by a

route or mechanism other than section 10 must be enjoined.”).

          The Court respectfully disagrees that these decisions remain good law. Arbitration is a




                                                  11
         Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 12 of 20




creature of contract and the FAA instructs the federal courts to defer to arbitration agreements

enshrined in contract. “[A] provision regarding the finality of arbitration awards is a creature of

contract and, like any other contractual provision that is the subject of dispute, it is within the

province of arbitration unless it may be said ‘with positive assurance’ that the parties sought to

have the matter decided by a court.” John Hancock Mut. Life Ins. Co. v. Olick, 151 F.3d 132,

139 (3d Cir. 1998) (quoting Loc. 103 of the Int’l Union of Elec., Radio & Machine Workers v.

RCA Corp., 516 F.2d 1336, 1340 (3d Cir. 1975)). Moreover, a court’s role in determining

whether to compel or enjoin an arbitration is typically limited to analysis of the agreement. See,

e.g., id. (“T]he judicial inquiry before compelling or enjoining arbitration is narrow, and the

FAA authorizes the district court to explore only two threshold questions in considering a

demand for arbitration: (1) Did the parties seeking or resisting arbitration enter into a valid

arbitration agreement? (2) Does the dispute between those parties fall within the language of the

arbitration agreement?”). Where, as here, the parties clearly and unmistakably agree that the

arbitrators are to determine the threshold question of arbitrability, the court’s role is even more

limited. “[T]he courts must respect the parties’ decision” and refer the parties to arbitration even

if the claim for arbitration is “wholly groundless.” Henry Schein, Inc. v. Archer & White Sales,

Inc. 139 S. Ct. 524, 531 (2019). Furthermore, it is established that “procedural questions [are]

presumptively not for the judge, but for an arbitrator, to decide.” Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79, 84 (2002); Pacelli v. Augustus Intelligence, Inc., 459 F. Supp. 3d

597, 612 (S.D.N.Y. 2020).

       It follows that parties may agree, consistent with the FAA, to allow an arbitrator to

determine in a second arbitration whether a party’s prior conduct in an earlier arbitration or any

other dispute resolution forum was wrongful and that, consequently, for that reason or any other




                                                  12
         Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 13 of 20




reason, the findings made in the earlier arbitration should not be honored. Such an agreement

would do no violence to the policy or language of the FAA. If, for example, the arbitrator

determined that wrongful conduct infected the first proceeding, the arbitrator would relieve the

losing party from the effect of that proceeding. If the arbitrator determined that there was no

such wrongful conduct or that whatever wrongful conduct occurred did not—under the operative

agreements—warrant reconsidering the earlier decision, the arbitrator would honor those

agreements and so rule. In either case, the decision would be for the arbitrator whether the

parties had agreed to let the parties reopen the result of an earlier arbitration in a later arbitration,

much like when a party challenging a judgment entered in federal court can, under limited

circumstances, ask the court for relief from that judgment. See Fed. R. Civ. P. 60(b). The role of

the federal court when a party files such a second arbitration is limited. The question for the

Court is not whether the second arbitration constitutes a collateral attack on the first arbitration,

but instead whether the second arbitration falls within the terms of a valid arbitration agreement.

If the dispute falls within the scope of the agreement, then the court should compel arbitration

and leave to the arbitrator the question whether the second arbitration constitutes an

impermissible collateral attack.

        The Second Circuit reached a similar conclusion in Citigroup, Inc. v. Abu Dhabi

Investment Authority, 776 F.3d 126 (2d Cir. 2015). There, while an arbitration award was

awaiting confirmation by the district court, one party to the arbitration served the other with a

notice for a second arbitration. The responding party sought to enjoin the second arbitration “on

the ground that [the] new claims were barred by the doctrine of claim preclusion, or res judicata,

because they were or could have been raised in the first arbitration.” Id. at 128. The district

court subsequently confirmed the first arbitration award. On appeal, the Second Circuit




                                                   13
         Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 14 of 20




concluded that the resolution of the claim-preclusive effect of the judgment should be left to the

arbitrator in the second arbitration:

        The FAA’s policy favoring arbitration and our precedents interpreting that policy
        indicate that it is the arbitrators, not the federal courts, who ordinarily should
        determine the claim-preclusive effect of a federal judgment that confirms an
        arbitration award. . . . We reason from our prior decisions interpreting the FAA that
        the determination of the claim-preclusive effect of a prior federal judgment
        confirming an arbitration award is to be left to the arbitrators.

Id. at 131.

        Although the challenge to the second arbitration in Abu Dhabi was framed in the

language of whether the court or the arbitrator should determine the claim-preclusive effect of an

earlier award and not whether the second arbitration constituted an impermissible collateral

attack, the same principles apply here. The Abu Dhabi court reasoned that “claim preclusion was

. . . a legal defense to the opposing party’s claims and, as such was ‘itself a component of the

dispute on the merits.’” Id. at 131 (quoting Nat’l Union Fire Ins. Co. of Pittsburgh v. Belco

Petroleum Corp., 88 F.3d 129, 135-36 (2d Cir. 1996)).3 In other words, it is not for the federal

courts on a motion to compel or stay arbitration to determine whether an earlier arbitration

necessarily determined an issue raised in a second arbitration. If that is so, it follows logically

that it is also not for a federal court to determine whether the second arbitration is an

impermissible collateral attack on the first arbitration. For, as Respondent’s papers make clear,

the second arbitration could only be a collateral attack on the first arbitration (and therefore a




3
  Graham argues that the preclusive effect of a prior award is a question of arbitrability. This
argument is squarely foreclosed by the Second Circuit’s decisions in Belco and Abu Dhabi. See
Abu Dhabi, 776 F.3d at 131 (“In [Belco], we reasoned that claim preclusion was not a question
of arbitrability.”); Belco, 88 F.3d at 135 (“The preclusion issue is not . . . a disagreement over
‘whether [the parties] agreed to arbitrate the merits’ of their dispute. Belco’s claim of preclusion
is a legal defense to [Plaintiff’s] claim.”) (quoting First Options of Chi., Inc. v. Kaplan, 514 U.S.
938, 942 (1995)).


                                                  14
         Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 15 of 20




court could only enjoin it) if the court determined the issues raised in that second arbitration were

necessarily determined in the earlier proceeding.4 Petitioners’ argument here thus amounts to a

claim that “the attorneys in [Abu Dhabi] just made the wrong arguments.” See Gulf LNG

Energy, 242 A.3d at 594 (Vaughn, J., dissenting). If only they had framed their claim in the

language of collateral attack rather than the antecedent question of res judicata or collateral

estoppel, a different result would have followed on the identical facts. Like Justice Vaughn, “[i]t

is hard for me to imagine that the distinction between res judicata and collateral attack would

have led to different outcomes in those cases.” Id.

       The contrary conclusion reached by the courts applying the collateral attack doctrine is

based on a false equation of the claim that state or federal law permits the court to relieve a party

of the effect of an adverse arbitration award outside the time limits of the FAA with the claim

that a court should permit an arbitrator to determine whether an earlier award has claim- or

issue-preclusive effect on assertions raised in a second arbitration. They also occasionally, as in

Gulf LNG Energy, are based on a review of the language of the arbitration clause that,

particularly after Henry Schein, is remitted to the arbitrator.

       The courts have uniformly held that a party cannot use state law where the only harm

they allege is the arbitration award itself, because to do so would undermine Congress’s intent

manifested in the FAA that the exclusive remedy for vacating an arbitration award in court is by

means of a claim under the FAA itself. See, e.g., Mian v. Donaldson, Lufkin & Jenrette Sec.



4
  Abu Dhabi also makes clear why permitting an arbitrator to determine whether the second
arbitration constitutes an impermissible collateral attack on the first proceeding does no
disrespect to the court order confirming the earlier arbitration award: The proceeding to confirm
an arbitration award “ordinarily is ‘a summary proceeding that merely makes what is already a
final arbitration award a judgment of the court,’” and does not address the “merits of any of [the]
substantive claims.” Id. at 132-33 (quoting D.H. Blair & CO., Inc. v. Gottdiener, 462 F.3d 95,
110 (2d Cir. 2006)).


                                                  15
         Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 16 of 20




Corp., 7 F.3d 1085, 1086 (2d Cir. 1993) (“The procedures established by 9 U.S.C. §§ 10 and 12

are normally the exclusive remedy to challenge the results of an arbitration proceeding.”).

Section 10 delegates to courts the task of reviewing challenges to arbitration awards and sets out

the only factors that a court may consider in deciding whether to vacate an arbitral award. A

party may file a petition to vacate an arbitration award where (1) “the award was procured by

corruption, fraud, or undue means”; (2) “there was evident partiality or corruption in the

arbitrators, or either of them”; (3) “the arbitrators were guilty of misbehavior by which the rights

of any party have been prejudiced”; or (4) “the arbitrators exceeded their powers, or so

imperfectly executed them that a mutual, final, and definite award upon the subject matter

submitted was not made.” 9 U.S.C. § 10(a). Under Section 12, “[n]otice of a motion to vacate,

modify, or correct an award must be served upon the adverse party or his attorney within three

months after the award is filed on delivered.” 9 U.S.C. § 12. This rule reflects the congressional

intent that arbitration awards be accorded finality without delay and in a timely fashion. See

Chauffeurs, Teamsters, Warehousemen & Helpers, Loc. Union No. 135 v. Jefferson Trucking

Co., Inc., 628 F.2d 1023, 1027 (7th Cir. 1980) (“[T]he purpose of the short periods prescribed in

the federal . . . arbitration statutes for moving courts to vacate an award is to accord the

arbitration award finality in a timely fashion.”).

       It is uncontroversial that, because Section 10 is the exclusive method through which an

arbitral award may be vacated by a court, a petitioner may not challenge an arbitral award

through a state-law tort or contract claim. To entertain a state-law claim where the only relief

sought is from the effect of an arbitration award would create a backdoor for every aggrieved

participant in an arbitration to avoid the stringent time frames and procedural and substantive

requirements of the FAA by claiming not that the award should be vacated but that the conduct




                                                     16
         Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 17 of 20




of the arbitrator or its adversary constituted an independent tort and the award should not be

enforced. The time limits and requirements of the FAA would be rendered illusory.

       By contrast, a decision relegating to the arbitrator in the first instance the determination

whether a second arbitration constitutes an impermissible collateral attack on a first arbitration

does not serve to vacate an award or evade the FAA’s time limits. If Graham loses the second

arbitration, she will not have an opportunity to go to court to seek an order vacating the first

arbitration award. Rather, such a decision, by leaving the matter to the arbitrators, honors both

the FAA and the parties’ agreement. The question whether rulings in a first arbitration are

entitled to estoppel or res judicata effect in a second arbitration or whether—the same question—

the second arbitration constitutes an impermissible attempt to relitigate issues raised in the first

arbitration is not always readily resolved. The adjudicator must decide, among other things,

whether the losing party in the first arbitration had a full and fair opportunity to present the issue,

whether the claim could have been raised in the prior action, and whether the issue was actually

and necessarily decided in the prior action. See, e.g. Graham v. Select Portfolio Servicing, Inc.,

156 F. Supp. 3d 491, 505-06 (S.D.N.Y. 2016) (“Under New York law, collateral estoppel bars

claims where ‘(1) the issue in question was actually and necessarily decided in a prior

proceeding, and (2) the party against whom the doctrine is asserted had a full and fair

opportunity to litigate the issue in the first proceeding.’”) (quoting Colon v. Coughlin, 58 F.3d

865, 869 (2d Cir. 1995)). The answers to these questions may involve complex issues of fact and

law.

       This very case illustrates why the arbitrator should decide, in the first instance, whether

the second arbitration would require the factfinder to reverse factual determinations necessarily

made in the first arbitration and binding on Graham. Here, the second arbitration involves




                                                  17
         Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 18 of 20




parties—CS and Warner—who were not named in the first arbitration. The first arbitration

named only CSFB and Palantir. The two arbitrations also invoke different arbitration clauses

and different contracts: the first arbitration alleges claims arising out of a violation of the LLC

Agreement, the second arbitration alleges claims arising out of the MSA. The second arbitration

raises the issue whether CS improperly used THS and if so, the relief that should follow from

such use, issues that were expressly left unresolved in the first arbitration. It also raises the

question whether Warner violated her fiduciary duties to Signac, a question also not expressly

adjudicated in JAMS I because Arbitrator Young ruled that Warner could not be added to the

arbitrator. JAMS II seeks to recover damages for unauthorized use of THS that occurred after

JAMS I. Dkt. No. 19 at 7. The second arbitration seeks to enjoin CS’s current and allegedly

unauthorized use of THS and to recover monetary damages for the unauthorized use of THS

after the date of the JAMS I hearings. Id. at 19. The parties each raise forceful arguments as to

whether, nonetheless, the issues raised in JAMS II were necessarily decided in JAMS I and

should be reconsidered. Petitioners argue that JAMS II arises out of the same facts as JAMS I,

and that Graham “asserts the same allegations and causes of action, and seeks the same relief that

she was denied in JAMS I.” Dkt. No. 26 at 5. Graham responds that JAMS II names different

defendants, has different claims, and seeks relief that the arbitrator could not have awarded in

JAMS I because that proceeding was only against CSFB and Palantir, in spite of the arbitrator’s

finding that CS violated the MSA. Dkt. No. 19 at 18-21.

       The Court has no doubt it could form a judgment on those issues if it accepted the

Petitioners’ invitation and delved deeply into the record of the first arbitration. But that is the

point. Both as a matter of efficiency and as a matter of respecting the parties’ agreement, the

arbitrator is better equipped than the Court to determine whether the second arbitration is




                                                  18
         Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 19 of 20




duplicative of the first and it should make that determination. “[A] district court unfamiliar with

the underlying circumstances, transactions, and claims, is not best interpreter of what was

decided in the arbitration proceedings.” Abu Dhabi, 776 F.3d at 133. For the court to decide

whether the second arbitration seeks to relitigate issues necessarily decided in the first arbitration

and binding on the parties to the second arbitration, the court would have to make de novo

determinations about both arbitrations, precisely the type of undertaking the FAA and the

Supreme Court have instructed that the courts should avoid.

        Furthermore, there is no harm to Petitioners through this resolution. If, as Petitioners

appear to argue, the second arbitration is wholly groundless, “[a]rbitrators can efficiently dispose

of frivolous cases.” Henry Schein, 139 S. Ct. at 531 (2019). Moreover, “under certain

circumstances, arbitrators may be able to respond to frivolous arguments for arbitration by

imposing fee-shifting and cost-shifting sanctions, which in turn will help deter and remedy

frivolous motions to compel arbitration.” Id. If, notwithstanding these protections, the arbitrator

still ignores principles of res judicata and collateral estoppel in a manner that results in a decision

in manifest disregard of the law, the losing party may pursue its arguments through a motion to

vacate in federal court under Section 10 of the FAA. See Precision Castparts Corp. v. Schultz

Holding GmbH & Co. KG, 2020 WL 4003578, at *2 (S.D.N.Y. July 15, 2020) (“A court may

vacate an arbitral award based on manifest disregard only upon a finding that ‘(1) the arbitrators

knew of a governing legal principle yet refused to apply it or ignored it altogether, and (2) the

law ignored by the arbitrators was well defined, explicit, and clearly applicable to the case’.”)

(quoting Zurich Am. Ins. Co. v. Team Tankers A.S., 811 F.3d 584, 589 (2d Cir. 2016)). The court

in that instance will have the benefit of the arbitrator’s reasoning in the first instance. If,

however, it is even arguable that the second arbitration will not raise issues that were necessarily




                                                  19
         Case 1:21-cv-00951-LJL Document 30 Filed 04/07/21 Page 20 of 20




decided and binding from the first arbitration, it would be wrong and inconsistent with the

policies of the FAA to short-circuit the right to relief of the party seeking to compel arbitration

and to stay arbitration even before an arbitrator has had the opportunity to hear her arguments.

       Here, the second arbitration falls within the terms of the arbitration agreement. See John

Hancock, 151 F.3d at 139 (“[T]he proper analytical inquiry mandated under the FAA is to focus

on both the existence of a valid arbitration agreement and the nature of that agreement as it

relates to the parties’ current dispute.”). In making this determination, the Court is mindful that

“[a]ny doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration,

whether the problem at hand is the construction of the contract language itself or an allegation of

waiver, delay, or a like defense to arbitrability.” Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24-25 (1983).

       Because this is so, Petitioners’ argument fails and the Court will compel arbitration.

                                          CONCLUSION

       For the foregoing reasons, the motion to compel arbitration is GRANTED and the motion

to stay arbitration is DENIED.


       SO ORDERED.


Dated: April 7, 2021                                __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                 20
